DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 04/13/2022 and supplemental amendment filed on 05/19/2022 have been entered.  Claims 1-5, 7-13, 15-17, and 21-22 remain pending in the application.  Claims 6, 14, and 18-20 have been cancelled.  Newly submitted replacement drawings are accepted.  
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Suciu et al. (US 2012/0297791 A1), Eastwood et al. (US 2018/0230856 A1), and Harding (US 2018/0087395 A1)
	Regarding claim 1, the prior art of record fails to disclose wherein the TSC flange includes other portions each disposed circumferentially between adjacent reinforced portions of the TSC flange, the radial thickness of the reinforced portions being greater than the radial thickness of the other portions.  Eastwood et al., in Fig. 3D, discloses that the radial thickness of the flange does not have two different portions of different radial thicknesses.
	Claims 2-5 and 7-11 are allowable, as they are dependent on claim 1.
	Regarding claim 12, the prior art of record fails to disclose of a portion of the single exhaust case flange being circumferentially aligned with one of the struts upon the TSC being attached to the exhaust case, the portion of the single exhaust case flange being free of any of the plurality of holes.
Claims 13 and 15-17 are allowable, as they are dependent on claim 12.
Regarding claim 21, the prior art of record fails to disclose or suggest wherein the leading edge portion of each of the struts has an outer portion at the outer end of the strut and an inner portion extending radially inwardly from the outer portion, an axial thickness of the leading edge portion defined along the center axis between a leading edge of the leading edge portion and an inner wall of the leading edge portion delimiting a cavity of the strut, the axial thickness of the leading edge portion being greatest at the outer portion.  Suciu et al. fails to disclose of the claimed axial thickness of the leading edge portion defined between a leading edge of the leading edge portion and an inner wall that defines a cavity of the strut, wherein the axial thickness of the leading edge portion is greatest at the outer portion.  
Regarding claim 22, the prior art of record fails to disclose of a portion of the single exhaust case flange being circumferentially aligned with one of the struts upon the TSC being attached to the exhaust case, the portion of the single exhaust case flange being free of any of the plurality of holes.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        06/08/2022